PER CURIAM.
We reverse a summary judgment in favor of an attorney in a malpractice action based on the running of the statute of limitations because there was a material issue of fact as to whether or not the attorney “lulled” his clients into refraining from filing a malpractice action by acknowledging his responsibility for their loss and urging them not to commence such an action in consideration of which he would make them whole, either personally or through his insurance carrier. Parker v. Dinsmore Company, 443 So.2d 356 (Fla. 1st DCA 1983); Public Health Trust of Dade County v. Prudential Insurance Company, 415 So.2d 896 (Fla. 3d DCA 1982); Nessim v. DeLoache, 384 So.2d 1341 (Fla. 3d DCA 1980); Brewer v. Vandervalk, 374 So.2d 553 (Fla. 3d DCA 1979); Smith v. Hussey, 363 So.2d 1138 (Fla. 2d DCA 1978); Bumby & Stimpson, Inc. v. Southern Reinforcing Steel Co., Inc., 348 So.2d 1216 (Fla. 4th DCA 1977).
Reversed and remanded for further proceedings.